                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

RICHARD K. COOK,

                   Petitioner,                              8:18CV332

      vs.
                                                        MEMORANDUM
                                                         AND ORDER
BRAD HANSEN, Warden - TSCI;
SCOTT FRAKES, Director - Nebraska;
and DEPARTMENT OF
CORRECTIONAL SERVICES,

                   Respondents.

      This matter is before the court on preliminary review of Petitioner Richard K.
Cook’s Petition for Writ of Habeas Corpus (filing no. 1) brought pursuant to 28
U.S.C. § 2254. The purpose of this review is to determine whether Petitioner’s claims,
when liberally construed, are potentially cognizable in federal court. Condensed and
summarized for clarity, Petitioner’s claims1 are:

      Claim One:          Petitioner was denied effective assistance of counsel
                          because trial counsel (1) failed to investigate DNA
                          evidence by not hiring a DNA expert and failing to file a
                          “Motion to Produce all Physical Evidence and DNA
                          Material for Independent Testing” (filing no. 1 at
                          CM/ECF pp. 25–27); (2) failed to motion the court for a
                          continuance in order to further investigate Mike
                          Hornbacher (“Hornbacher”) after mixed DNA results
                          were obtained from Hornbacher’s DNA testing (id. at
                          CM/ECF p. 25); (3) failed to object to the “lack of

      1
       For reference of the parties, the court will cite to the pages of Petitioner’s
habeas petition from which it construed each of Petitioner’s claims.
probable cause” testimony from Nebraska State Patrol
(“NSP”) Inv. Charlie O’Callahan (id. at CM/ECF pp. 25,
36); (4) failed to investigate and pursue evidence against
Hornbacher prior to trial (id. at CM/ECF pp. 31, 36–37);
(5) failed to move for a mistrial based on law
enforcement’s improper seizure and transportation of
Petitioner from Iowa to Nebraska at time of his arrest (id.
at CM/ECF p. 34); (6) failed to investigate or inform the
trial court and prosecution that Douglas County Sheriff
Captain Dan McGovern had discussed evidence from
Petitioner’s case in a class he taught at Iowa Western
Community College (id. at CM/ECF p. 38); (7) failed to
request a mistrial or removal of Prosecutor Leigh Ann
Retelsdorf (“Retelsdorf”) due to Retelsdorf’s conflict of
interest (id. at CM/ECF pp. 41–42); (8) failed to object
and/or move for a mistrial as to the prosecution’s use of
Petitioner’s invocation of his rights to remain silent and
to counsel after his arrest and to testify on his own behalf
in violation of the Fifth, Sixth, and Fourteenth
Amendments (id. at CM/ECF p. 43); (9) failed to object
and/or move for a mistrial as to Retelsdorf’s misconduct
in misrepresenting the DNA evidence and calling
Petitioner a “rapist” and “manipulator” (id. at CM/ECF
pp. 44, 67); (10) failed to prepare adequately for the Rape
Shield Law hearing (id. at CM/ECF pp. 45, 68); (11)
utilized and failed to object or move for mistrial as to
untried, uncharged “prior bad acts” evidence (id. at
CM/ECF pp. 47–49); (12) failed to effectively utilize
investigative tools at counsel’s disposal, such as a private
investigator, and obtain missing evidence critical to the
defense (id. at CM/ECF p. 52); (13) failed to object or
move for a mistrial as to the following instances of

                2
prosecutorial misconduct: Retelsdorf vouching for
witness Hornbacher’s credibility through a leading
question, Retelsdorf eliciting testimony from Jeanette
Cook that was contrary to the evidence, and the
prosecution misstating Petitioner’s testimony, the
ballistic evidence, evidence regarding injuries to
Hornbacher, and improperly instructing the jury on the
law during closing arguments (id. at CM/ECF pp. 56–57,
74); (14) failed to make an offer of proof regarding
Petitioner’s excluded testimony about conversations he
had with Hornbacher (id. at CM/ECF p. 60); (15) had
Petitioner remove his suit jacket, show the shock belt
restraint system to the jury, and explain how it worked
when Petitioner took the stand to testify in his own
defense (id. at CM/ECF p. 64); (16) withdrew from
Petitioner’s case after trial on the outright lie that counsel
“was retiring from the practice of law” (id. at CM/ECF p.
66); (17) failed to show the jury an exhibit called “23
Reasons for Reasonable Doubt” that counsel had agreed
with Petitioner to show during closing arguments (id. at
CM/ECF p. 66); (18) failed to call multiple defense
witnesses or the customer service representative that
Hornbacher had lied to about his phone being stolen (id.
at CM/ECF p. 66); (19) operated under conflicts of
interest due to his prior representation of Janelle Elster,
Petitioner’s former girlfriend, and his connections to
Douglas County Sheriff’s Office Crime Scene
Investigator Commander David Koefed (“Koefed”) and
the Douglas County Sheriff’s Office (id. at CM/ECF pp.
25, 66); (20) refused Petitioner’s request to play a
videotape of Hornbacher giving a videotaped statement
to NSP investigators (id. at CM/ECF p. 67); (21) stood

                3
             silent and failed to object during the death penalty
             hearing when prosecutors did not stand silent (id. at
             CM/ECF p. 67); and (22) failed to request proper jury
             instructions (id. at CM/ECF pp. 71–74).

Claim Two:   Petitioner was denied effective assistance of counsel
             because appellate counsel failed to raise on direct appeal
             (1) Kofoed planted evidence used at Petitioner’s trial and
             Petitioner’s concerns that Kofoed lied on the stand (id. at
             CM/ECF p. 25); (2) law enforcement’s improper seizure
             and transportation of Petitioner from Iowa to Nebraska at
             time of his arrest (id. at CM/ECF p. 34); (3) Douglas
             County Sheriff Captain Dan McGovern’s misconduct in
             discussing evidence from Petitioner’s case in a class he
             taught at Iowa Western Community College (id. at
             CM/ECF p. 38); (4) trial counsel’s failure to seek a
             mistrial or removal of Retelsdorf due to her conflict of
             interest (id. at CM/ECF pp. 41–42); (5) prosecution’s use
             of Petitioner’s invocation of his rights to remain silent
             and to counsel after his arrest and to testify on his own
             behalf in violation of the Fifth, Sixth, and Fourteenth
             Amendments (id. at CM/ECF p. 43); (6) Retelsdorf’s
             misconduct in misrepresenting the DNA evidence and
             calling Petitioner a “rapist” and “manipulator” (id. at
             CM/ECF p. 44); (7) all instances of improper use of
             untried, uncharged “prior bad acts” evidence (id. at
             CM/ECF pp. 47–49); (8) prosecution’s and law
             enforcement’s failure to turn over all evidence in the case
             to the defense in violation of Brady v. Maryland (id. at
             CM/ECF p. 52); (9) prosecution and trial judge
             knowingly permitted and encouraged Hornbacher to
             commit perjury during his trial testimony in violation of

                            4
               Petitioner’s rights under the Fifth, Sixth, and Fourteenth
               Amendments (id. at CM/ECF p. 54); (10) trial counsel’s
               failure to object or move for a mistrial as to the following
               instances of prosecutorial misconduct: Retelsdorf
               vouching for witness Hornbacher’s credibility through a
               leading question, Retelsdorf eliciting testimony from
               Jeanette Cook that was contrary to the evidence, and the
               prosecution misstating Petitioner’s testimony, the
               ballistic evidence, evidence regarding injuries to
               Hornbacher, and improperly instructing the jury on the
               law during closing arguments (id. at CM/ECF pp. 56–
               57); (11) ineffectiveness of trial counsel in having
               Petitioner reveal and explain to the jury the shock belt
               restraint system Petitioner wore during trial (id. at
               CM/ECF p. 64); and (12) trial counsel’s failure to request
               and trial court’s failure to give proper jury instructions
               (id. at CM/ECF p. 71).

Claim Three:   Petitioner was denied the constitutional right to a fair
               trial, due process, and effective assistance of counsel
               because (1) the prosecution and trial counsel spoke to the
               media about the DNA evidence in Petitioner’s case; (2)
               trial counsel failed to correct the prosecution’s inaccurate
               statements to the media about the DNA evidence; and (3)
               appellate counsel failed to raise on direct appeal the
               ineffectiveness of trial counsel and prosecutorial
               misconduct based on their statements to the media. (Id. at
               CM/ECF pp. 50–51.)

Claim Four:    Petitioner was denied his right to due process because (1)
               Kofoed and other law enforcement engaged in improper
               collection, handling, storage, and fabrication of evidence

                               5
                         used at Petitioner’s trial2 (id. at CM/ECF pp. 25–27); (2)
                         law enforcement and prosecution committed misconduct
                         by failing to adequately investigate Hornbacher and seek
                         a search warrant as to Hornbacher (id. at CM/ECF p. 36);
                         and (3) law enforcement violated Petitioner’s right to
                         remain silent and to consult with an attorney contrary to
                         Doyle v. Ohio, 426 U.S. 610 (1976) (id. at CM/ECF p.
                         43).

      Claim Five:        Petitioner was denied his rights against unreasonable
                         search and seizure and to due process because law
                         enforcement failed to obtain valid Iowa search or arrest
                         warrants before arresting Petitioner in Iowa and
                         transporting Petitioner and his vehicle to Omaha,
                         Nebraska without proper extradition or waiver of the
                         same. (Id. at CM/ECF p. 34.)

      Claim Six:         Petitioner was denied his constitutional rights to a fair
                         trial and due process because: (1) Retelsdorf committed
                         prosecutorial misconduct because she had a conflict of
                         interest that she failed to disclose to the trial court and
                         she failed to remove herself from the prosecution once
                         the conflict was revealed (id. at CM/ECF pp. 41–42); (2)
                         the trial court abused its discretion when it failed to
                         remove Retelsdorf for her conflict of interest and failed
      2
        To the extent Petitioner frames this claim as a challenge to the Nebraska
Supreme Court’s decision affirming the state district court’s denial of an
evidentiary hearing and dismissing Petitioner’s motion for postconviction relief as
to the allegations involving Kofoed planting evidence, such a claim is not
cognizable in a federal habeas action as it is based on errors in the state
postconviction proceedings. Errors during state postconviction review are not
cognizable in a federal habeas corpus action. See Jenkins v. Houston, 4:05CV3099,
2006 WL 126632 (D. Neb. 2006) (collecting cases).

                                        6
               to hold a hearing to determine the impact of the conflict
               on the proceedings (id. at CM/ECF p. 42); (3) Retelsdorf
               committed prosecutorial misconduct in misrepresenting
               the DNA evidence and calling Petitioner a “rapist” and
               “manipulator” and the trial court failed to give a limiting
               instruction to counter Retelsdorf’s unprofessional
               behavior (id. at CM/ECF p. 44); (4) the prosecution
               committed misconduct by using evidence at trial of
               untried, uncharged “prior bad acts” alleged to have been
               committed by Petitioner (id. at CM/ECF p. 47); (5) the
               prosecution failed to turn over all evidence in the case to
               the defense in violation of Brady v. Maryland (id. at
               CM/ECF p. 52); (6) the prosecution and trial judge
               knowingly permitted and encouraged Hornbacher to
               commit perjury during his trial testimony (id. at CM/ECF
               p. 54); and (7) the prosecution committed misconduct
               because Retelsdorf vouched for witness Hornbacher’s
               credibility through a leading question, Retelsdorf elicited
               testimony from Jeanette Cook that was contrary to the
               evidence, and the prosecution misstated Petitioner’s
               testimony, the ballistic evidence, evidence regarding
               injuries to Hornbacher, and improperly instructed the
               jury on the law during closing arguments (id. at CM/ECF
               pp. 56–57).

Claim Seven:   Petitioner was denied effective assistance of counsel
               because trial and appellate counsel did not object, move
               for a mistrial, nor appeal the trial court’s abuse of its
               judicial discretion by: (1) acting improperly and as a third
               prosecutor on multiple occasions (id. at CM/ECF pp. 75–
               76); (2) refusing to allow Petitioner’s testimony about his
               conversation with Hornbacher (id. at pp. 60, 75); (3)

                               7
               failing to hold hearings on the conflict of interest
               involving Petitioner’s trial counsel (id. at CM/ECF p.
               75); (4) “crafting the testimony of a prosecution
               witness—a Douglas County Sheriff whom had
               discovered the truck driven by the victim” (id.); (5)
               overruling defense counsel’s request for a continuance
               for production of Hornbacher’s clothing and shoes, to
               have forensics examinations completed on the items, and
               to have the items brought into evidence (id. at CM/ECF
               pp. 31, 75); (6) allowing the jury to hear “prior bad act”
               evidence (id. at CM/ECF pp. 75–76); (7) failing to hold
               the Rape Shield Law hearing in camera and refusing
               defense counsel’s request for a continuance (id. at
               CM/ECF pp. 44–45, 76); (8) failing to grant a directed
               verdict on the issue of sexual assault (id. at CM/ECF pp.
               75–76); (9) suppressing the testimony of Deputy Sellers
               and multiple pieces of evidence due to its
               misinterpretation of the Rape Shield Law (id. at CM/ECF
               pp. 45–46, 76); (10) failing to properly instruct the jury
               (id. at CM/ECF pp. 71, 75); (11) partially excluding a
               letter from Jeanette Cook to Petitioner (id. at CM/ECF p.
               75); and (12) refusing to allow up to five defense
               witnesses to give relevant testimony to the jury that
               directly contradicted Hornbacher’s testimony (id. at
               CM/ECF pp. 75–76).

Claim Eight:   Petitioner was denied effective assistance of counsel
               because postconviction counsel: (1) failed to properly
               assign and argue 27 out of 28 postconviction claims so
               that the 27 claims were dismissed without being decided
               on the merits (see, e.g., id. at CM/ECF p. 25, 68); (2)
               failed to raise on final postconviction appeal 5 out of 7

                              8
                          claims on which an evidentiary hearing had been held
                          (id. at CM/ECF p. 68); (3) failed to assign all claims as
                          ineffective assistance of appellate counsel claims (id.);
                          (4) failed to amend Petitioner’s postconviction motion
                          (id.); and (5) operated under a conflict of interest due to
                          postconviction counsel contacting Petitioner about the
                          DNA evidence before he represented Petitioner and
                          postconviction counsel being a former partner of
                          Petitioner’s previous postconviction counsel (id.).

       With the exception of Claim Eight, the court determines that Petitioner’s
claims, when liberally construed, are potentially cognizable in federal court.
However, the court cautions Petitioner that no determination has been made
regarding the merits of these claims or any defenses to them or whether there are
procedural bars that will prevent Petitioner from obtaining the relief sought. Claim
Eight is not a cognizable habeas corpus claim because “claims based on ineffective
assistance of counsel and other constitutional deprivations during state
postconviction proceedings are not cognizable in a federal habeas corpus action.”
Jenkins v. Houston, No. 4:05CV3099, 2006 WL 126632, at *1 (D. Neb. Jan. 17,
2006) (collecting cases). Claim Eight is dismissed. However, Respondents
should be mindful of and, if necessary, respond to Petitioner’s allegations in
his habeas petition that the ineffectiveness of his postconviction counsel
excuses any exhaustion requirements or procedural defaults. (See, e.g., Filing
No. 1 at CM/ECF pp. 20–23.)

      IT IS THEREFORE ORDERED that:

      1.     Upon initial review of the habeas corpus petition (filing no. 1), the
court preliminarily determines that Petitioner’s claims, as they are set forth in this
Memorandum and Order, are potentially cognizable in federal court with the
exception of Claim Eight. Claim Eight is dismissed.


                                          9
       2.    By March 14, 2019, Respondents must file a motion for summary
judgment or state court records in support of an answer. The clerk of the court is
directed to set a pro se case management deadline in this case using the following
text: March 14, 2019: deadline for Respondents to file state court records in
support of answer or motion for summary judgment.

      3.    If Respondents elect to file a motion for summary judgment, the
following procedures must be followed by Respondents and Petitioner:

            A.    The motion for summary judgment must be accompanied by a
                  separate brief, submitted at the time the motion is filed.

            B.    The motion for summary judgment must be supported by any
                  state court records that are necessary to support the motion.
                  Those records must be contained in a separate filing entitled:
                  “Designation of State Court Records in Support of Motion for
                  Summary Judgment.”

            C.    Copies of the motion for summary judgment, the designation,
                  including state court records, and Respondents’ brief must be
                  served on Petitioner except that Respondents are only required
                  to provide Petitioner with a copy of the specific pages of the
                  record that are cited in Respondents’ motion and brief. In the
                  event that the designation of state court records is deemed
                  insufficient by Petitioner or Petitioner needs additional records
                  from the designation, Petitioner may file a motion with the
                  court requesting additional documents. Such motion must set
                  forth the documents requested and the reasons the documents
                  are relevant to the cognizable claims.

            D.    No later than 30 days following the filing of the motion for
                  summary judgment, Petitioner must file and serve a brief in

                                       10
                  opposition to the motion for summary judgment. Petitioner may
                  not submit other documents unless directed to do so by the
                  court.

            E.    No later than 30 days after Petitioner’s brief is filed,
                  Respondents must file and serve a reply brief. In the event that
                  Respondents elect not to file a reply brief, they should inform
                  the court by filing a notice stating that they will not file a reply
                  brief and that the motion is therefore fully submitted for
                  decision.

            F.    If the motion for summary judgment is denied, Respondents
                  must file an answer, a designation and a brief that complies
                  with terms of this order. (See the following paragraph.) The
                  documents must be filed no later than 30 days after the denial
                  of the motion for summary judgment. Respondents are
                  warned that failure to file an answer, a designation and a
                  brief in a timely fashion may result in the imposition of
                  sanctions, including Petitioner’s release.

       4.   If Respondents elect to file an answer, the following procedures must
be followed by Respondents and Petitioner:

            A.    By March 14, 2019, Respondents must file all state court
                  records that are relevant to the cognizable claims. See, e.g.,
                  Rule 5(c)-(d) of the Rules Governing Section 2254 Cases in the
                  United States District Courts. Those records must be contained
                  in a separate filing entitled: “Designation of State Court
                  Records in Support of Answer.”

            B.    No later than 30 days after the relevant state court records are
                  filed, Respondents must file an answer. The answer must be

                                        11
     accompanied by a separate brief, submitted at the time the
     answer is filed. Both the answer and the brief must address all
     matters germane to the case including, but not limited to, the
     merits of Petitioner’s allegations that have survived initial
     review, and whether any claim is barred by a failure to exhaust
     state remedies, a procedural bar, non-retroactivity, a statute of
     limitations, or because the petition is an unauthorized second or
     successive petition. See, e.g., Rules 5(b) and 9 of the Rules
     Governing Section 2254 Cases in the United States District
     Courts.

C.   Copies of the answer, the designation, and Respondents’ brief
     must be served on Petitioner at the time they are filed with the
     court except that Respondents are only required to provide
     Petitioner with a copy of the specific pages of the designated
     record that are cited in Respondents’ answer and brief. In the
     event that the designation of state court records is deemed
     insufficient by Petitioner or Petitioner needs additional records
     from the designation, Petitioner may file a motion with the
     court requesting additional documents. Such motion must set
     forth the documents requested and the reasons the documents
     are relevant to the cognizable claims.

D.   No later than 30 days after Respondents’ brief is filed,
     Petitioner must file and serve a brief in response. Petitioner
     must not submit any other documents unless directed to do so
     by the court.

E.   No later than 30 days after Petitioner’s brief is filed,
     Respondents must file and serve a reply brief. In the event that
     Respondents elect not to file a reply brief, they should inform
     the court by filing a notice stating that they will not file a reply

                           12
                  brief and that the merits of the petition are therefore fully
                  submitted for decision.

            F.    The clerk of the court is directed to set a pro se case
                  management deadline in this case using the following text:
                  April 15, 2019: check for Respondents’ answer and separate
                  brief.

       5.    No discovery shall be undertaken without leave of the court. See Rule
6 of the Rules Governing Section 2254 Cases in the United States District Courts.

      Dated this 28th day of January, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge




                                       13
